This was an action commenced on the 6th day of March, 1926, as a suit growing out of supplementary proceedings brought by Frank Smathers and Richard J. Cotter against E.T. Summersett, by virtue of a deficiency judgment obtained in a foreclosure proceeding in 1920.
The plaintiffs, Smathers and Cotter, claimed that E.T. Summersett was insolvent. This was not denied, and on their motion J.M. Cantey, Jr., was appointed Receiver, who filed this suit, claiming that Edward L. Summersett  Co. was a fraud, and any property it might have was in fact the property of E.T. Summersett.
In this suit Jesse T. Reese was made a party defendant, and the plaintiff Receiver claims judgment against Jesse T. Reese; that any securities or liens held by him against Edward L. Summersett  Co. be set aside in so far as the judgment of the plaintiffs, Smathers and Cotter, is concerned; and that such judgment be paid ahead of any claims or demands of the said Jesse T. Reese.
Issues were joined by the filing of answers on the part of the several defendants, and finally the case was heard before Judge W.H. Townsend in equity on February 9 and 11, 1927.
This hearing resulted in a decree filed by Judge Townsend giving judgment in favor of the plaintiff, and holding that Edward L. Summersett  Co. was fraudulently conceived and operated, and amounted to a hiding of assets on the part of E.T. Summersett. The decree further subjected such assets to the payment of the judgment of Smathers and Cotter, and that the claim of such plaintiffs was paramount to and should be paid prior to any claim or demand held by Jesse T. Reese against the assets of Edward L. Summersett *Page 540  Co. The decree also gives personal judgments against Jesse T. Reese for the amount claimed by the plaintiffs.
All of the defendants in the case appealed except Roof Lumber Company and Marion A. Park, the defendant Jesse T. Reese filing separate exceptions herein, and the other defendants, including Edward L. Summersett  Co., E.T. Summersett, Cora Lee Summersett, Sr., and the children, filing one set of exceptions as covering their appeal herein.
For the reasons stated in the decree of his Honor, Judge W.H. Townsend, the appellants' exceptions, in my opinion, should be overruled, and the judgment of the Circuit Court affirmed.
MR. CHIEF JUSTICE WATTS concurs.